Citation Nr: 1732381	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-08 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent prior to March 3, 2016, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to August 1968, March 1970, November 2006 to February 2007, and from July 2007 to July 2008.  He also served in the Army Reserves.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for hypertension and erectile dysfunction, but granted service connection for PTSD assigning an initial evaluation of 50 percent effective July 29, 2008.  

In November 2015, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of this hearing is associated with the claims file. 

In February 2016, this case was remanded for additional development.  On remand, the agency of original jurisdiction (AOJ) granted the claims for service connection for hypertension and erectile dysfunction in a March 2016 rating decision.  These matters are no longer before the Board.  The March 2016 rating decision also reflects that the 50 percent rating for PTSD was increased to 70 percent effective March 3, 2016.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The increased rating claim has now been returned to the Board for appellate review.  However, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In the February 2016 Board remand, the AOJ was requested to obtain all updated VA treatment records from February 2015 onward, not already of record.  However, it appears that no additional VA treatment records were obtained and thus VA treatment records may remain outstanding.  During the November 2015 Board hearing, the Veteran specifically noted that he receives treatment for his PTSD at the West Palm Beach VA Medical Center (VAMC) from a psychiatrist and psychologist.  The most recent treatment records dated in February 2015 reflect that the Veteran was receiving ongoing treatment.  There is nothing in the file to indicate that additional VA treatment records do not exist or that further efforts to obtain these records would be futile.  To this extent, the Board finds that the AOJ did not substantially comply with the February 2016 remand directive.  Stegall, 11 Vet. App at 271.  Therefore, an additional remand is necessary to obtain the VA treatment records dating from February 2015 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records dated from February 2015 to the present, to include from the West Palm Beach VAMC.  All items of correspondence, as well as any medical or treatment records obtained, must be made a part of the claims file.

If those records are not obtained, the Veteran and his representative must be provided with information concerning the negative results, and afforded an opportunity to obtain the records.  38 C.F.R. § 3.159. 

2.  Thereafter, readjudicate the claim for an initial rating in excess of 50 percent prior to March 3, 2016, and in excess of 70 percent thereafter.  If the claim remains denied, the Veteran and the Veteran's representative must be provided a supplemental statement of the case and given an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




